DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/10/2022 has been entered. Claims 1-2, and 5 remain pending in the application. Claims 3-4, and 6 are cancelled. The amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Non-Final Rejection mailed 12/29/2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kong on 03/10/2022.
The application has been amended as follows: 

[Claim 1]  (Currently Amended):  A pneumatic tire which is formed with plural shallow grooves and plural recesses in a tread and in which the plural shallow grooves extend in parallel, wherein

	the plural shallow grooves form a saw teeth shape as a cross-sectional shape of the tread in a direction orthogonal to an extending direction of the plural shallow grooves, and portions corresponding to apexes of the saw teeth shape are formed as edges, 
	the plural shallow grooves extend in a tire circumferential direction,
	each of the plural recesses is formed between each adjacent pair of the edges, and
	in the case where a distance between the edges on both sides of each of the [[recess]] plural recesses is set as V1, a distance between each of the [[recess]] plural recesses and one of the edges is set as V2, and a distance between each of the [[recess]] plural recesses and the other edge is set as V3, V2/V1 and V3/V1 are equal to or greater than 0.1 and equal to or less than 0.3.

[Claim 2]  (Currently Amended):  The pneumatic tire according to claim 1, wherein
	plural sipes are formed in the tread, and each of the [[recess]] plural recesses is formed in a land section piece sandwiched between each adjacent pair of the plural sipes, and
	in the case where a distance between the adjacent pair of the plural sipes on both sides of each of the [[recess]] plural recesses is set as W1, a each of the [[recess]] plural recesses and one of the adjacent pair of the plural sipes is set as W2, and a distance between each of the [[recess]] plural recesses and the other one of the adjacent pair of the plural sipes [[sipe]] is set as W3, W2/W1 and W3/W1 are equal to or greater than 0.1 and equal to or less than 0.3.

[Claim 3]  (Cancelled). 

[Claim 4]  (Cancelled). 

[Claim 5]  (Currently Amended):  The pneumatic tire according to claim 1, wherein
	plural sipes are formed in the tread, and each of the [[recess]] plural recesses is formed in a land section piece sandwiched between each adjacent pair of the plural sipes, and
	a ratio of a total opening area of all of the plural recesses provided in the land section piece that is a portion sandwiched between each of the adjacent pair of the plural sipes to a ground contact area of the land section piece is equal to or greater than 10% and equal to or less than 40%.

[Claim 6]  (Cancelled).

Allowable Subject Matter
Claims 1-2 and 5 are allowed. The following is an examiner’s statement of reasons for allowance: 
Furusawa (US 2019/0084351 A1 – of record) discloses a pneumatic tire with improved braking performance on ice. The tire has a tread pattern which is configured to have a plurality of land portions 31-33, having disposed thereon a plurality of recesses 8.
Marui (US 2015/0246584 A1) discloses a tire suitable for improved ground contact. The tire is configured to have a tread pattern which includes the use of a plurality of parallel voids, thereby creating a plurality of minor quadrilateral surfaces 30b and major quadrilateral surfaces 32b. An edge of the major quadrilateral surface 32b abuts an edge of the minor quadrilateral surface 30b thereby, creating a plurality of transversal grooves 34b. And where the minor and major quadrilateral surfaces meet form a plurality of ridges 29b, whose cross-sectional shape in a direction orthogonal to an extending direction of the major quadrilateral surfaces 32b make a saw-toothed pattern.
However, the prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations of: 
A pneumatic tire which is formed with plural shallow grooves and plural recesses in a tread and in which the plural shallow grooves extend in 

Applicant agrees with the Examiners consideration in the interview summary, filed 03/11/2022 that:
Applicant respectfully submits that the cited references, either alone or in combination, fail to make obvious the claimed invention, as they fail to disclose, teach, or suggest at least the particular features of: "addressing the specific claimed location relationship between the recesses and edges. Each reference is silent regarding the location of any recess relative to the location of any edges" as recited in claim 1. 

Examiner respectfully submits that Furusawa and Marui provide the requisite tread pattern structures of shallow grooves and recesses, each offering a benefit and that under the broadest reasonable interpretation afforded the examiner; the combination is sufficient for establishing a saw-toothed shape as a cross-sectional shape of the tread in a direction orthogonal to 

Agreement was reached. The combination of Furusawa and Marui does not reasonably disclose or render obvious the cumulative limitations of independent claim 1 amended to include the features of claims 3-4 and 6 as presented above. Therefore, the claims are considered to be patentably distinguished from the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Friday 8:00AM--5:00 pm Alternate Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749